—Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., and Freedman, J.; McCooe, J., dissenting), entered July 7, 1999, which, in an action to recover legal fees against the managing agent for various landlords, modified an order of the Civil Court, New York County (Stephen Gottlieb, J.), entered on or about January 2, 1998, granting plaintiff’s motion for summary judgment and denying defendant’s cross motion for summary judgment, to the extent of denying plaintiff’s motion for summary judgment, unanimously affirmed, with costs.,
Plaintiffs motion for summary judgment was properly denied on the ground that an issue of fact exists as to whether defendant intended to be personally liable for the unpaid legal bills of the landlords for which it was managing agent (see, Savoy Record Co. v Cardinal Export Corp., 15 NY2d 1, 4). Defendant’s receipt and retention of plaintiffs invoices, allegedly without objection within a reasonable period of time, raises but does not resolve such issue. Moreover, an issue of fact exists as to whether defendant objected to the invoices. Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.